                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LINDA GATES,                                    )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )           Case No. 4:17-CV-02320-NCC
                                                )
ROBERT CARDILLO, Director,                      )
National Geospatial Intelligence Agency,        )
                                                )
               Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Robert Cardillo’s (“Defendant”) Motion for

Summary Judgment (Doc. 42). The Motion is fully briefed and ready for disposition. The

parties have consented to the jurisdiction of the undersigned United States Magistrate Judge

pursuant to Title 28 U.S.C. § 636(c) (Doc. 8). For the following reasons, Defendant’s Motion

will be GRANTED and this action will be DISMISSED, with prejudice.

                                         I. Background

       On April 26, 2017, pro se Plaintiff Linda Gates (“Gates”) filed this action for

employment discrimination in the Circuit Court of St. Louis County Missouri (Doc. 3). On

August 28, 2017, Defendant timely removed the matter to this Court (Doc. 1). On March 22,

2018, the Court granted Defendant’s Motion to Dismiss and afforded Gates an opportunity to file

an amended complaint within thirty days of the date of the Order (Doc. 12). On April 18, 2018,

in compliance with the Court’s Order, Gates timely filed an amended complaint alleging

employment discrimination pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e, et seq. (“Title VII”) and the American with Disabilities Act of 1990, as

amended, 42 U.S.C. §§ 12101, et seq. (“ADA”) for the termination of her employment, terms
and conditions of her employment differing from those of similar employees, harassment, and

other conduct, specifically “bullying,” because of her disability which she notes as her need to

wear a defibrillator (Doc. 13). The undisputed facts are as follows.1

       Plaintiff Linda Gates was hired by the National Geospatial Intelligence Agency (“NGA”)

effective October 24, 2010 as a Contract Specialist-DAWIA (Defense Acquisition Work

Improvement Act) (Doc. 44-2). Gates indicated on her resume that she was an experienced

Contract Specialist (Doc. 44-21 at 12). Gates’ position was for a probationary period of two



1
  The facts are taken from Defendant’s Statement of Uncontroverted Material Facts (“SOF”) and
associated exhibits (Doc. 44). Gates did not fully respond to Defendant’s uncontroverted facts,
instead filing a Response which includes a number of facts Gates disputes (Doc. 46). Gates also
attaches a number of exhibits to her response including: (1) a portion of the deposition of Susan
Tatterson Kajuch; (2) the deposition of Susan Pollmann; (3) the deposition of Patricia A.
Hughes; (4) the deposition of Lynne M. Ware; (5) the exhibits to Lynne M. Ware’s
Memorandum of Record dated May 9, 2012; and (6) the deposition of Gates (See Doc. 46-1 to
46-7). Local Rule 4.01(E) provides with respect to summary judgment motions:

       A memorandum in support of a motion for summary judgment shall have attached a
       statement of uncontroverted material facts, set forth in a separately numbered paragraph
       for each fact, indicating whether each fact is established by the record, and, if so, the
       appropriate citations. Every memorandum in opposition shall include a statement of
       material facts as to which the party contends a genuine dispute exists. Those matters in
       dispute shall be set forth with specific references to portions of the record, where
       available, upon which the opposing party relies. The opposing party also shall note for
       all disputed facts the paragraph number from movant’s listing of facts. All matters set
       forth in the statement of the movant shall be deemed admitted for purposes of summary
       judgment unless specifically controverted by the opposing party.

E.D. Mo. L.R. 4.01(E). As a result of Gates’ failure to meet the requirements of Local Rule
4.01(E), Gates is deemed to have admitted all facts in Defendant’s Statement of Uncontroverted
Material Facts. Turner v. Shinseki, No. 4:18-CV-1910 CAS, 2010 WL 2555114, at *2 (E.D. Mo.
June 22, 2010) (citing Deichmann v. Boeing Co., 36 F.Supp.2d 1166, 1168 (E.D. Mo. 1999)).
However, Gates’ failure to respond properly to Defendant’s Motion for Summary Judgment does
not mean summary judgment should be automatically granted in favor of the Defendant. Even if
the facts as alleged by Defendant are not in dispute, those facts still must establish he is entitled
to judgment as a matter of law. Cross v. MHM Corr. Servs., Inc., No. 4:11CV1544 TIA, 2014
WL 5385113, at *3 (E.D. Mo. Oct. 10, 2014).

                                                  2
years (Doc. 44-21 at 6). On October 27, 2010, Gates suffered a cardiac arrest while on duty at

NGA (Doc. 44-4). Gates returned to work in early January 2011 (Doc. 44-7; Doc. 44-21).

However, as a result of the incident, Gates has an internal defibrillator (Doc. 44-4). Upon her

return, Gates completed a NGA Form 6200-1, Medical History & Respirator Questionnaire

indicating, in relevant part, that she had an Implantable Cardioverter Defibrillator (“ICD”)

implanted in November 2010 (Doc. 44-7). As a result of the defibrillator, Gates ability to sleep

as well as her ability to walk were affected during her time at NGA (Doc. 44-22 at 11).

Specifically, Gates testified at her deposition that her sleep was impacted but that the exact

nature of the impact was “personal” (Id.). Gates further testified that she cannot “walk miles”

(Id.).2 There remains a dispute of fact regarding whether Gates discussed any alleged disability

with her supervisors during her employment (Doc. 44-21 at 39-40; Doc. 44-22 at 6; Doc. 44-23

at 5, 7; Doc. 44-24 at 6, 14; Doc. 44-25 at 4-5, 24). Nevertheless, Gates was referred to an office

within NGA upon her return and the office offered Gates accommodations which are not

identified in the record (Doc. 44-21 at 39; Doc. 44-23 at 7; Doc. 44-24 at 7; Doc. 44-25 at 4-5).

Gates declined any accommodation (Doc. 44-21 at 39; Doc. 44-24 at 7; Doc. 44-25 at 21-22).

       Between Gates’ return in January 2011 and roughly May 2011, there is no evidence of

any negative feedback regarding Gates’ performance (Doc. 44-21 at 36; Doc. 44-25 at 9). On

May 3, 2011, Gates’ first-line supervisor, Lynne Ware (“Ware”), provided Gates with her Mid-



       2
         The Court is mindful that during her deposition, Gates felt uncomfortable answering a
number of questions regarding her financial status and physical health. Despite defense
counsel’s tone during the deposition, see, e.g. Doc. 44-22 at 4-7, 11-14, the Court found, and
continues to hold, that these financial and health questions were relevant to the issue at hand and
therefore properly raised during her deposition. However, the Court will only include those
statements and facts regarding Gates’ financial status and health history that are necessary to
address the matter before the Court.

                                                 3
Point Review Comments in a face-to-face meeting (Doc. 44-6; Doc. 44-21 at 18, 35, Doc. 44-25

at 18). Gates was not given a performance rating at the time nor did the review contain any

negative comments regarding Gates’ performance (Doc. 44-21 at 18; Doc. 44-24 at 13; Doc. 44-

25 at 18).3 On July 28, 2011, Ware met with Gates to discuss Ware’s concerns with Gates’

performance (Doc. 44-10). In a Memorandum for Record memorializing the meeting, Ware

indicated that “[t]his meeting was held to discuss specific areas in [Gates’] performance plan

where improvements need to be made” prior to the end of the rating cycle “so that [Gates] would

have time to address [Ware’s] concerns prior to the end of the rating cycle” (Doc. 44-10). Ware

specifically advised Gates that if Ware were to give her a rating at the time of meeting, she

would give Gates a “Minimally Successful rating” (Doc. 44-10). Ware asked Gates “if there was

anything [Ware] could do to help her improve her performance” (Doc. 44-10). The following

day, on July 29, 2011, Gates requested to meet with, and met with, Gates’ second-line supervisor

Deputy Chief Patricia Hughes (“Hughes”) (Doc. 44-6; Doc. 44-11; Doc. 44-13). Hughes

reiterated the information presented to Gates by Ware (Doc. 44-14). Also, on July 29, 2011,

Ware sent an email to Gates confirming their discussion on July 28, 2011 and noting that, while

she would rate Gates in the “Minimally Successful range” if Ware had to do so that day, “[i]f

there is anything I can do to help you improve in these areas, please let me know” (Doc. 44-12).

       On August 3, 2011, in response to Ware’s confirmation email, Gates requested a meeting

with Ware and Hughes to get “an understanding as to what I’m not doing to meet my



       3
         Defendant repeatedly cites to Exhibit H at Document 44-8 for Gates’ 2011 Close-Out
Evaluation. However, the document at Ex. H does not appear to be Gates’ Close-Out
Evaluation. It seems to be a copy of Gates’ April 20, 2012 Mid-Point Review (Compare Doc.
44-8 with Doc. 44-16). Regardless, each instance that the 2011 Close-Out Evaluation is
referenced in Defendant’s SOF, the associated fact is also supported by deposition testimony.
Therefore, the Court finds Defendant’s failure to include the reference exhibit to be harmless.
                                                 4
performance plan in order to receive a Minimally Successful range . . .” (Doc. 44-13). On

August 10, 2011, Ware and Hughes met with Gates and asked whether there was anything they

could do to help Gates (Doc. 44-14; Doc. 44-24 at 15). In October 2011, Gates received an

overall rating of Minimally Successful on her 2011 Final Close-Out Evaluation (Doc. 44-25 at

80).

       On November 2, 2011, Ware submitted Feedback Sheets on the five employees she

supervised to the Chief of NGA ACS, Susan Pollmann (“Pollmann”) (Doc. 44-6; Doc. 44-15).

The other four employees under Ware’s supervision were performing at “Successful” or

“Excellent” levels (Doc. 44-15). However, Gates was performing at a “Minimally Successful”

level and Ware noted that she made “[e]rrors and mistakes . . . not [] expected of someone at her

experience level” (Doc. 44-15; Doc. 44-25 at 19). On that same day, Pollmann met with Gates

to discuss her evaluation (Doc. 44-23 at 3, 7). Pollmann reviewed the evaluation with Gates and

“asked [Gates] to think of the rating not as a failure but as our commitment to help her cover the

gaps and become successful” (Doc. 44-23 at 7).

       On April 30, 2012, Gates received a second Mid-Point Review covering the period of

October 1, 2012 through March 31, 2012 (Doc. 44-16; Doc. 44-8). On May 9, 2012, Ware met

with Gates to discuss the Mid-Point Review (Doc. 44-17). Ware positively commented on

Gates’ abilities in the Customer Collaboration, Engagement and Collaboration, Personal

Leadership and Integrity Objectives (Doc. 44-16). However, in the Execution and

Documentation objective, Ware indicated that “Ms. Gates lack proficiency in execution of

routine contractual actions” (Doc. 44-16). Ware indicated that she was “not seeing

improvement” in the objectives of Accountability for Results, Communication, and Critical

Thinking (Doc. 44-16; Doc. 44-17).

                                                 5
       On June 7, 2012, during her probationary two-year period, Gates was terminated (Doc.

44-1; Doc. 44-2; Doc. 44-21 at 7). The termination letter indicated in relevant part, “[b]ased on

your performance, I have concluded that it is not in the best interest of NGA to finalize your

appointment” (Doc. 44-1 at 1). Gates was subsequently allowed to retire from federal service in

lieu of termination, also effective June 7, 2012 (Doc. 44-2).

       Gates filed an Equal Employment Opportunity (“EEO”) complaint on July 18, 2012

alleging discrimination on the basis of her physical disability “due to forced retirement through

the initial termination of employment that occurred on 7 June 2012” (Doc. 44-3; Doc. 44-4 at 1;

Doc. 44-5). The NGA Office of Diversity and Equal Employment Opportunity sent Gates a

Notice of Acceptance of Discrimination Complaint identifying Gates’ claim as being

“discriminated against by the [NGA] on the basis of disability (physical) when on June 7, 2012

you were forced to retire in lieu of termination of your employment” (Doc. 44-5). Although

Plaintiff had the opportunity to contest the characterization of her claim within five days of

receipt of the Notice, Plaintiff did not notify the NGA Office of Diversity and Equal

Employment Opportunity that her claim was incorrectly identified (Doc. 44-5; Doc. 44-21 at 13-

14). During the EEO investigation, Gates characterized her limited major life activity as “heart

limitations” and specifically indicated that, “[t]he limited major life activity limitation is running

a marathon and lifting offer [sic] 40 pounds” (Doc. 44-18 at 4; Doc. 44-22 at 5). Otherwise,

Gates stated that her need to wear a defibrillator “. . . does not affect my ability to do my job”

(Doc. 44-18 at 4; Doc. 44-22 at 8). A Final Agency Decision was entered on August 27, 2014,

finding no evidence of discrimination (Doc. 44-18). A decision by the Office of Federal

Operations, Equal Employment Opportunity Commission (“OFO”) was issued on November 1,

2016, affirming the Final Agency Decision (Doc. 44-19). The OFO denied Gates’ Request for

                                                  6
Reconsideration on February 2, 2017 and indicated Gates’ right to file a civil action (Doc. 44-

20). Defendant now moves for summary judgment on Plaintiff’s claims (Doc. 42).

                                II. Summary Judgment Standard

       Pursuant to Federal Rule of Civil Procedure 56(a), a court may grant a motion for

summary judgment if “there is no genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The burden is on the moving party. City of Mt. Pleasant, Iowa v. Associated Elec. Co-op. Inc.,

838 F.2d 268, 273 (8th Cir. 1988). Once the moving party demonstrates that there is no genuine

issue of material fact, the nonmovant must do more than show there is some doubt as to the facts.

Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead, the

nonmoving party bears the burden of setting forth affirmative evidence and specific facts by

affidavit and other evidence showing a genuine factual dispute that must be resolved at trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Celotex, 477 U.S. at 324. “A dispute

about a material fact is ‘genuine’ only ‘if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.’” Herring v. Canada Life Assur. Co., 207 F.3d 1026, 1030

(8th Cir. 2000) (quoting Anderson, 477 U.S. at 248). In ruling on a motion for summary

judgment, all reasonable inferences must be drawn in a light most favorable to the non-moving

party. Woods v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005). The evidence is not

weighed and no credibility determinations are made. Jenkins v. Winter, 540 F.3d 742, 750 (8th

Cir. 2008).

                                           III. Analysis

A. Exhaustion

       In her Amended Complaint, Gates alleges that the conduct underlying her employment

                                                 7
discrimination lawsuit includes: (1) termination of her employment, (2) terms and conditions of

her employment differ from those of similar employees, (3) harassment, and (4) “bullying” based

on her need to wear a defibrillator (Doc. 13 at 4). However, before the EEOC, Gates only

alleged “that the Agency discriminated against her on the basis of disability when on June 7,

2012, management forced her to retire in lieu of termination during her probationary period”

(Doc. 13 at 13-14; Doc. 44-5). Therefore, regardless whether Gates purports to raise the claims

that the terms and conditions of her employment differ from those of similar employees,

harassment, and “bullying” based on her need to wear a defibrillator under Title VII or the ADA,

these claims must necessarily fail as Gates has not properly exhausted them prior to bringing

suit. Ballard v. Rubin, 284 F.3d 957, 964 n.6 (8th Cir. 2002). See also Weakley v. Permalok

Corp., No. 4:19-CV-259-SPM, 2019 WL 932112, at *3 (E.D. Mo. Feb. 25, 2019) (“Before

bringing suit under Title VII or Title I of the ADA, a plaintiff must first file a charge of

discrimination with the EEOC, and receive a right-to-sue letter.”).

B. ADA Claims

       Next, to the extent Gates intends to raise her claims under the ADA, the ADA does not

apply to disability discrimination claims by federal employees, who can only assert such claims

under the Rehabilitation Act of 1973. 42 U.S.C. § 12111(5)(B)(i) (defining the term “employer”

as used in the ADA to exclude the United States, or any corporation wholly owned by the

government of the United States). The Court could dismiss Plaintiff’s remaining claim for this

reason alone but, in an abundance of caution and in the interests of justice, the Court will address

Plaintiff’s remaining claim pursuant to the Rehabilitation Act as it is the relevant, applicable law

in the current context. Lewis v. Johanns, 180 F. App’x 599, 601 (8th Cir. 2006) (per curium)

(noting “only the Rehabilitation Act applies to federal employees”).

                                                  8
C. Rehabilitation Act Claim

       The Rehabilitation Act prohibits discrimination against an otherwise qualified individual

with a disability, solely by reason of her disability. Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir.

2013). To establish disability discrimination under the Rehabilitation Act, Plaintiff must show

that she (1) was disabled, (2) was qualified to do the essential functions of her job, and (3)

suffered an adverse employment action because of her disability. Walz v. Ameriprise Fin., Inc.,

779 F.3d 842, 845 (8th Cir. 2015). The Rehabilitation Act incorporates the standards of the

ADA to determine whether a violation has occurred. 29 U.S.C. § 794(d); Peebles v. Potter, 354

F.3d 761, 765 (8th Cir. 2004). Decisions under the Rehabilitation Act or the ADA “are

applicable and ‘interchangeable’ to claims under each statute.” Hill, 737 F.3d at 1216.

Defendant does not dispute that Plaintiff was qualified to do the essential functions of her job but

instead argues that Plaintiff is not disabled as defined under the statue and that Plaintiff did not

suffer an adverse employment action because of her disability.

       The threshold question in a disability discrimination case is whether the plaintiff is

“disabled” within the meaning of the ADA. Heisler v. Metropolitan Council, 339 F.3d 622, 627

(8th Cir. 2003). A plaintiff therefore “must first make a facial showing that [s]he has an ADA

disability.” Fenney v. Dakota, Minnesota & Eastern R. Co., 327 F.3d 707, 712 (8th Cir. 2003).

See also Brunko v. Mercy Hosp., 260 F.3d 939, 942 (8th Cir. 2001) (“Because [plaintiff] has not

met the first element of actual or perceived disability of a prima facie case under the ADA, she is

not entitled to protection under the ADA.”). The Rehabilitation Act uses the same definition as

the ADA for an individual with a disability. 29 U.S.C. § 705(20)(B). The term “disability” is

defined as: “(A) a physical or mental impairment that substantially limits one of more of the

major life activities of such individual; (B) a record of such an impairment; or (C) being regarded

                                                  9
as having such an impairment[.]” 42 U.S.C. § 12102(2)(A)-(C). “[M]ajor life activities include

but are not limited to “caring for oneself, performing manual tasks, seeing, hearing, eating,

sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,

concentrating, thinking, communicating, and working.” 42 U.S.C. § 12102(2)(A). Though

broad, the ADA’s definition of disability is not unlimited. Indeed, EEOC regulations specify

that “not every impairment will constitute a disability within the meaning of [the ADA and its

regulations].” 29 C.F.R. § 1630.2(j)(1)(ii).

       Plaintiff’s cardiac impairment fails to meet the broad definition of “disability” under the

ADA. On October 27, 2010, Gates suffered a cardiac arrest while on duty at NGA and, as a

result of the incident, Gates has an internal defibrillator (Doc. 44-4). As Defendant concedes,

Gates’ heart condition is a physical impairment. 29 C.F.R. § 1630.2(h)(1) (defining a physical

impairment to include any physiological disorder or condition affecting the cardiovascular

system). Further, several of Gates’ major life activities have been affected as Gates’ circulatory

system has clearly been impacted by her episode and Gates indicates that she has had difficulty

sleeping and walking. 42 U.S.C. § 12102(2). However, Gates fails to show that her impairment

substantially limits a major life activity. Although the term “substantially limits” is to be

construed broadly in favor of expansive coverage, Gates must show she is limited in her ability

to perform a major life activity as compared to most people in the general population. 29 C.F.R.

§ 1630.2(j)(1). While the Court has no doubt that Gates’ cardiac incident was severe and the

resulting use of a defibrillator is difficult, Gates has not provided any information regarding how

her impairment impacts her sleep and being unable to run a marathon, lift over 40 pounds, or

walk miles are not activities that most people in the general population can do (Doc. 44-22 at 5,

11). Therefore, because these limitations do not amount to substantial limitations on major life

                                                 10
activities under the law, the Court finds that Gates is not disabled within the meaning of the

ADA. See Jewell v. Reid's Confectionary Co., 172 F. Supp. 2d 212, 216-17 (D. Me. 2001)

(“Because Plaintiff alleges that he fully recovered from his heart attacks with the help of an

internal defibrillator, the Court rejects his claim that his heart condition was substantially

limiting and that he was actually disabled.”).

       Even if the Court were to find that Gates is disabled within the meaning of the ADA, the

Court cannot find that Gates was terminated because of her disability. The ADA prohibits

discrimination against a “qualified individual with a disability because of the disability.”

Scruggs v. Pulaski Cnty., Ark., 817 F.3d 1087, 1092 (8th Cir. 2016) (internal quotation marks

omitted). To establish a violation of the Rehabilitation Act, a plaintiff’s alleged disability must

be the “sole impetus” for any adverse action. Dick v. Dickinson State Univ., 826 F.3d 1054,

1060 (8th Cir. 2016). In the absence of direct evidence of discrimination, as is the case here, a

disability discrimination claim is analyzed under the burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Oehmke v. Medtronic, Inc., 844 F.3d 748, 755

(8th Cir. 2016). The plaintiff first has the burden of establishing a causal connection between an

adverse employment action and the disability. Id. The burden of production then shifts to the

employer to show a legitimate, nondiscriminatory reason for the adverse action. Id. Finally, the

burden shifts back to the employee to show that the proffered reason was, in reality, a pretext for

discrimination. Id.

       Gates fails to establish a genuine issue for trial regarding the causal connection between

her alleged disability and her termination. As a preliminary matter, it is unclear whether NGA

was aware of Gates’ alleged disability. Gates completed a medical questionnaire upon her return

to work after her heart incident indicating that she has an internal defibrillator but, as noted by

                                                  11
the Court above, there remains a dispute of fact regarding whether Gates discussed her alleged

disability with her supervisors during her employment. Nevertheless, Gates was referred to the

relevant office within NGA that provides services and accommodations to employees but Gates

declined any accommodation (Doc. 44-21 at 39; Doc. 44-24 at 7). Even if the Court were to

infer that NGA was aware of Gates’ heart impairment and her defibrillator, there is nothing in

the record to suggest a connection between the impairment and the adverse employment action.

The record does not indicate, nor has Gates identified, any similarly situated employees who

engaged in the same conduct but were treated differently. In fact, of the five employees for

whom Ware was their first-line supervisor, only Gates received a minimally successful

performance rating (Doc. 44-6; Doc. 44-15). Gates also cannot establish a temporal nexus

between her heart incident and her termination nearly two years later. Regardless, the Court is

“disinclined to declare a genuine issue of fact for trial based on temporal proximity alone.” Hill,

737 F.3d at 1219. Further, NGA articulated a legitimate, nondiscriminatory reason for Gates’

termination – Gates’ performance. The record clearly supports the articulated reason; Gates was

counseled on multiple occasions starting in mid-2011 regarding her performance. Indeed, Gates

received several evaluations noting that she was performing at the “Minimally Successful” level.

Although Gates adamantly disputes that she was performing poorly during her time at NGA,

Gates is unable to overcome NGA’s proffered reason with anything more than conjecture. See

Clay v. Credit Bureau Enters., Inc., 754 F.3d 535, 539 (8th Cir. 2014) (internal quotation marks

and citations omitted) (“Plaintiff must substantiate [her] allegations with sufficient probative

evidence that would support a finding in [her] favor based on more than mere speculation,

conjecture, or fantasy.”). Therefore, the Court cannot find that Gates suffered an adverse

employment action because of her disability.

                                                 12
       In sum, the Court finds that the facts, viewed in the light most favorable to Gates, do not

support a claim of disability discrimination under the Rehabilitation Act.

                                         IV. Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Robert Cardillo’s Motion for Summary

Judgment (Doc. 42) is GRANTED and this action is DISMISSED, with prejudice.

       A separate Judgment will accompany this order.

      Dated this 16th day of May, 2019.


                                                      /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                13
